Citation Nr: 0210634	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board remanded the case to the 
RO in March 2001 for additional development.  To the extent 
possible, that development has been accomplished and the case 
is once again before the Board for review. 

The Board points out that the veteran called the RO in April 
2001 and indicated that he wanted to withdraw his appeal.  He 
was apparently informed that he had to submit a written and 
signed statement in this regard.  No such statement was 
forthcoming.  RO personnel apparently then telephoned the 
veteran in September 2001 whereupon he reiterated his desire 
to withdraw his appeal and he was again informed that he 
needed to submit a written statement to that effect.  Again, 
no such written statement was received and the case was 
returned to the Board for appellate disposition as the 
veteran never formally withdrew his appeal in writing and it 
is thus still pending.  38 C.F.R. § 20.204 (2001).

The Board notes that the July 1998 rating decision also 
denied the veteran's claim of entitlement to nonservice-
connected pension benefits.  The veteran disagreed with that 
decision, and the RO issued a Statement of the Case in May 
2002, wherein the veteran was notified that he had 60 days to 
complete his appeal by filing a substantive appeal.  To date, 
however, the veteran has not indicated that he wished to 
complete his appeal with respect to that issue.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(b) (2001).  Hence, 
that issue is not before the Board at this time.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and, to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran did not serve in Vietnam.

3.  The veteran's service medical records make no reference 
to any skin problems, which were first documented many years 
after service, and no medical professional has related his 
skin disorder to service. 



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The record shows that the RO has obtained all available 
medical records identified by the veteran.  The record also 
reveals that the veteran failed to report to two VA 
examinations scheduled for March 2000 and August 2001.  The 
veteran indicated that he did not appear to the August 2001 
examination because he wanted to withdraw his appeal.  The 
veteran also failed to appear at a scheduled hearing before a 
member of the Board.  In light of these findings, the Board 
finds that VA has fulfilled its duty to assist under the 
VCAA.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not a one-way street; if 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence).  See also 38 C.F.R. § 3.655 (2001).  The 
Board concludes, moreover, that the discussions in the rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case, and numerous letters from the RO have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain, and has been notified of the provisions of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that further development of 
the record is not necessary.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The veteran claims that he currently suffers from a skin 
disorder as a result of having been exposed to Agent Orange 
in service.  He claims that he participated in chemical 
testing of the herbicide that was to be used in Vietnam 6 
months prior to his discharge from service and that he 
subsequently developed a skin condition on his hands and feet 
in early 1967 that has continued through the present time.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange 
during service, the following skin diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  

In this case, no evidence shows that the veteran was exposed 
to Agent Orange in service.  Since the veteran's DD Form 214 
lists no foreign service, it can not be presumed that he was 
exposed to an herbicide agent while serving in Vietnam.  A 
review of his service personnel records also fails to show 
that he participated in any testing of herbicides, such as 
Agent Orange.  Under these circumstances, service connection 
for a skin disorder can only be established with proof of 
actual direct causation (i.e., a medical opinion indicating 
that the veteran's skin disorder is related to his period of 
service, to include any Agent Orange exposure therein).  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

However, no medical evidence shows that the veteran's skin 
disorder is related to service.  None of the veteran's 
service medical records refers to any skin problems, 
including a separation examination report dated April 1966.  
Indeed, the record shows no documented skin problems until 
many years after service.  In January and February 1985, the 
veteran was seen by T.C., M.D., for skin complaints 
identified as tinea pedis, tinea manus and tinea unguium.  
The veteran also received treatment at the East Kentucky 
Health Services Center from 1995 to 2001 for eczema and 
dermatitis.  Unfortunately, none of these records includes a 
medical opinion concerning the etiology or date of onset of 
these skin disorders.  Although a VA examination may have 
produced evidence to clarify the issue concerning the 
etiology of the veteran's skin disorder, the veteran failed 
to report to two examinations.    

The only evidence in support of the veteran's claim are lay 
statements provided by the veteran and two family members.  
However, as the record does not show that any of these 
individuals have the medical expertise or training to 
determine the etiology of a skin disorder, their statements 
are insufficient to prove the veteran's claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991) (laypersons are not competent 
to render medical opinions); see also 66 Fed. Reg. 45,620, 
45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, these lay statements are of limited probative value, 
especially in light of the medical evidence which fails to 
show that the veteran's skin disorder is related to service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Thus, the appeal is denied.



ORDER

The claim for service connection for a skin disorder is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

